Proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Commissioner, dated January 3, 1974, which, after a hearing, found petitioner guilty of certain specifications and dismissed him from his position as a custodial worker in the Police Department of Nassau County. Determination confirmed and proceeding dismissed on the merits, without costs. The determination was supported by substantial evidence. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.